Dowling, J.:
The sole question involved in this appeal is whether there should be included as part of the record on appeal to the *608Court of Appeals from an order of reversal by this court, an original order which was subsequently resettled by this court. The original order was superseded and abrogated by the order in its resettled form and is without force or effect for any, purpose whatever. The order in its final form is the only valid and effective expression of the decision of this court, and is the only one which forms, or should form, any part of the record on appeal.
The order appealed from is reversed, with ten dollars costs and disbursements, and the motion is denied, with ten dollars costs.
Clarke, P. J., Smith, Page and Greenbaum, JJ., concur.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.